REEVES, District Judge.
The motion to dismiss was filed pursuant to the provisions of paragraph 2, Rule 41, Rules of Civil Procedure, 28 U.S.C.A. following section 723c. It is recited in the motion that the case was removed from a state court and that the defendants have duly answered the amended complaint for damages. No reason is assigned for the request save only that the plaintiff “desires to dismiss said case without prejudice.”
The rule is that “an action shall not be dismissed at the plaintiff’s instance save upon order of the court and upon such *349terms and conditions as the court deems proper-”
In view of the request it seems proper that a hearing should be had so as to determine what “terms and conditions” should be deemed proper as a basis for dismissal. It is suggested that the parties appear Friday, June 13th, at 10 A. M. for a hearing, at. which it may be determined whether said case should be dismissed, and, if so, on what “terms and conditions.” The clerk will notify counsel of this memorandum.